DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 12, and 13 have been cancelled.  Claim 16 has been withdrawn.  Claims 3 and 6-8 have been amended. 
Claims 1, 3-11, 14, and 15 are under examination.

2.	All rejections/objections pertaining to claims 2, 12, and 13 are moot because the claims were cancelled with the reply filed on 4/30/2021.
	The rejection of claims 3, 6, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to delete the recitation of preferred embodiments from the claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-5, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (J. Control. Rel., 2011, 156: 203-211), in view of each Li et al. (J. Control. Re., 2010, 145: 178-181), Rozema et al. (Proc. Natl. Acad. Sci. USA, 2007, 104: 12982-12987) and Oh (Soft Matter, 2011, 7: 5096-5108).
	Yang et al. teach mPEG5000-PLA nanoparticles useful for cancer therapy, wherein the nanoparticles encapsulate siRNA and a cationic lipid, wherein PEG present on the nanoparticle surface provides steric stabilization and protection and wherein, after endosomal escape, the siRNA is delivered to the cytoplasm (claims 1, 4, 14, and 15); Yang et al. teach synthesizing PEG-PLA via ROP using PEG-OH as macroinitiator (see Abstract; p. 204; p. 205, column 1, last paragraph; p. 206, Scheme 1; paragraph bridging p. 208 and 209; p. 210, column 1, last paragraph). 
	Yang et al. do not specifically teach that PEG-PLA has the instant formula III (claim 1).  However, using a PEG-PLA set forth by formula III is suggested by the prior art.  For example, Li et al. teach that PEG shedding from nanoparticles facilitates their endosomal escape by exposing the positive charges on the nanoparticles (p. 179, paragraph bridging columns 1 and 2; p. 181).  Rozema et al. teach using mPEG-CDM to reversely PEGylate polymers via the interaction between mPEG-CDM and an amino group on the polymer, wherein PEG-CDM shedding occurs within the acidic environment of the endosome (Abstract; p. 12983; p. 12987, column 2).  While Rozema et al. do not teach that the polymer is PLA, amine-terminated PLAs were known in the 5000-CDM and coupling it to Oh’s amino-PLA to achieve the predictable result of obtaining nanoparticles with improved endosomal escape and thus, improved silencing efficiency.  By doing so, one of skill in the art would have obtained and used a PEG-PLA set forth by the instant formula III, wherein R3 is methoxy, A3 is C2H4, B3 is methyl, C3 is C2H4, and x3 is 80 (claims 1 and 3-5) and would have practiced the method of claim 8.  
	Yang et al., Li et al., Rozema et al., and Oh teach performing ROP with ethanolamine and not with mPEG-CDM derivatized with ethanolamine as an initiator (claim 8).  However, it is noted that there is no evidence on the record that performing ROP with mPEG-CDM derivatized with ethanolamine results in an unexpected property as compared to the method taught by the combination of Yang et al., Li et al., Rozema et al., and Oh.  One of skill in the art would have known that all that is required to obtain the PEGylated PLA is to use mPEG-CDM and ethanolamine.  Furthermore, as set forth above, Yang et al. teach PEG-OH could be used in ROP and Rozema et al. teach that CDM reacts with the amino groups.  Based on these teachings, one of skill in the art would have known that ethanolamine could be coupled to PEG via CDM and that doing so would result in an OH-terminated PEG derivative suitable to be used as an initiator in ROP.  Thus, one of skill in the art would have readily recognized the order of attachment as a matter of design choice and would found obvious to first attach the ethanolamine to mPEG-CDM via its amine group and use the resultant OH-terminated claim 10 and would have practiced the method of claim 11 (see also Fig. 1 in Rozema et al.)
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1-8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Li et al., Rozema et al., and Oh, in further view of Conte et al. (Current Topics in Medicinal Chemistry, 2014, 14: 1-18).
The teachings of Yang et al., Li et al., Rozema et al., and Oh are applied as above for claims 1-5, 8, 10, 11, 14, and 15.  Yang et al., Li et al., Rozema et al., and Oh do not teach a molecular weight of 2000-20000 (claim 6) nor do they teach PLGA wherein the ratio of lactic acid to glycolic acid is between 10:90 to 90:10 (claim 7).  Conte et al. teach that, similar to PLA, PLGA could be used to obtain PEGylated nanocarriers for siRNA delivery; Conte et al. teach that molecular weight and the ratio between LA and GA dictate degradation rate, wherein the ratio of 50:50 results in the fastest degradation rate (see p. 2, column 2, first paragraph; p. 3, Table 1; p. 10, Table 2).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Yang et al., Li et al., Rozema et al., and Oh by replacing PLA with PLGA to achieve the predictable result of obtaining nanoparticles suitable for siRNA delivery.  One of skill in the art would have also found obvious to use routine experimentation and vary the molecular weight and the LA:GA ratio to achieve the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


6.	Claims 1-5, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Li et al., Rozema et al., and Oh, in further view of Dechy-Cabaret et al. (Chem. Rev, 2004, 104: 6147-8176).
	The teachings of Yang et al., Li et al., Rozema et al., and Oh are applied as above for claims 1-5, 8, 14, and 15.  Yang et al., Li et al., Rozema et al., and Oh do not teach performing ROP in dichloromethane (claim 9).  However, dichloromethane (DCM) was used as a solvent in ROP by the prior art (see Dechy-Cabaret et al., p. 6152, column 1, second full paragraph).  Thus, using DCM in the method of Yang et al., Li et al., Rozema et al., and Oh would have been obvious to one of skill in the art to achieve the predictable result of obtaining a reversible PEGylated PLA.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.



Response to Arguments
7.	The arguments address the references individually and are not found persuasive because none of the references has to teach each and every claim limitation.
	It is the combination of all cited references which teaches the claimed block copolymer encapsulating siRNA, wherein PEG shedding is achieved via the acid pH-triggered cleavage of the bridged chemical bond.

	The preparation method is addressed in the rejection above.  Specifically, the rejection states that based on the teachings in the cited prior art “one of skill in the art would have known that ethanolamine could be coupled to PEG via CDM and that doing so would result in an OH-terminated PEG derivative suitable to be used as an initiator in ROP.  Thus, one of skill in the art would have readily recognized the order of attachment as a matter of design choice and would found obvious to first attach the ethanolamine to mPEG-CDM via its amine group and use the resultant OH-terminated PEG derivative in ROP”.  By doing so, one of skill in the art would have obtained the compound of claim 10 and would have practiced the method of claim 11.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the rejection is only based on the knowledge available in the prior art; it does not include knowledge gleaned only from the applicant's disclosure.

The applicant argues that, since there is no disclosure regarding the structure of formula III, one of skill in the art would not have been motivated to combine the cited references.
Basically, the applicant argues that, since there is no anticipatory reference, there is no motivation to combine under obviousness.  However, anticipation and obviousness are two separate statutes.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combined teachings of the cited references suggest arriving at the claimed invention.

The argument of superior drug delivery in the acidic environment mimicking the tumor environment compared to the non-degradable nanoparticles (as demonstrated by Examples 10, 11, 14, and 15) is not found persuasive because such was well-known in the prior art and thus expected, as evidenced by Yuan (Small, 2014, 10: 1967-1975; see Abstract; p. 1967; p. 1968, column 2, first paragraph; paragraph bridging p. 1969 and 1970; paragraph bridging p. 1972 and 1973).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan (Small, 2014, 10: 1967-1975) was cited in response to the argument of superior drug delivery.  Specifically, the reference provides evidence that increased delivery in the tumor environment was well-known and thus, expected.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/           Primary Examiner, Art Unit 1633